Citation Nr: 0906393	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
March 1935 to March 1946, and in the Philippine Guerilla and 
Combination Service from January 1944 to March 1946.  The 
Veteran died in February 1986.  The appellant is claiming 
status as the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2006 administrative decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
claim for service connection for cause of death because she 
had not submitted documents to establish her status as 
surviving spouse.  In a November 2006 administrative 
decision, the RO again denied the appellant recognition as 
the Veteran's surviving spouse.  In a November 2006 
correspondence, which the RO received in December 2006, the 
appellant stated that she was unable to provide documentation 
concerning her status as the Veteran's surviving spouse.  The 
RO construed this statement as a timely NOD with the May 2006 
RO determination.  In a December 2006 rating decision, the RO 
denied service connection for cause of death.  The RO 
provided a Statement of the Case (SOC) with respect to the 
cause of death issue in March 2007, and the appellant 
submitted a timely substantive appeal in May 2007.  The RO 
provided a SOC with respect to the surviving spouse issue on 
May 18, 2007.  The appellant submitted a substantive appeal 
that was received by the RO in September 2007.  The SOC is 
dated July 30, 2007 and is postmarked August 24, 2007.  The 
claims file contains two separate notations indicating that 
the Form 9 was not timely.  

While the record does not contain a timely substantive appeal 
with respect to the surviving spouse issue, the RO led the 
appellant to believe that her appeal had been perfected.  See 
September 25, 2007 Letter (asking the appellant to clarify 
whether she wanted a Travel Board hearing); August 2007 
Supplemental Statement of the Case (SSOC) (with respect to 
the cause of death issue).  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that, unless 
the RO closes the appeal pursuant to 38 U.S.C.A. § 7105(d)(3) 
(West 2002) and 38 C.F.R. § 19.32 (2008), for failure to file 
a timely Substantive Appeal, that failure does not 
automatically deprive the Board of jurisdiction.  Gonzales-
Morales v. Principi, 16 Vet. App. 556 (2003).  

The Board further notes that the RO adjudicated the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death as a separate issue and this 
claim was perfected for appellate review.  However, given the 
fact that the appellant has not met the threshold requirement 
that she was married to the veteran at the time of his death, 
within the meaning of the applicable law and regulation, 
there is only one issue on appeal: whether the appellant has 
met the basic eligibility requirements for VA death benefits, 
to include service connection for cause of death.  

The appellant initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in October 
2007.

Other Matters

The Board notes that the appellant also filed a claim for 
pension benefits and accrued benefits in Mach 2006.  The RO 
denied both claims in the May 2006 administrative decision.  
The appellant has not filed a NOD with respect to the accrued 
benefits claim.  Therefore, this claim is not on appeal.  In 
December 2006, the appellant filed a timely NOD with respect 
to the death pension claim.  The RO issued a SOC in March 
2007; however, the appellant did not perfect her appeal.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  (Emphasis added).  38 U.S.C.A. § 7015 
(West 2002); 38 C.F.R. § 20.200 (2008); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Moreover, as noted above, the instant 
decision finds that the appellant is not eligible for VA 
death benefits because she is not the surviving spouse of the 
veteran as defined by the applicable law and regulation.

FINDINGS OF FACT

1. The Veteran died in February 1986 of senility; it was 
recorded on his death certificate that he was widowed at the 
time of his death.

2. The record contains a copy of a Republic of the 
Philippines marriage contract between the Veteran and the 
appellant, dated in October 1978; there is no marriage 
license; the contract reflects that the marriage was 
performed under Article 76, which identifies the type of 
marriage that may be solemnized without a license.

3. The appellant did not provide documents required under 
Article 76 (now Article 34) of the Philippine Civil Code to 
allow for a finding of a marriage of "exceptional character; 
thus, the evidence of record does not confirm a valid 
marriage between the veteran and appellant under the law of 
the place where the parties resided at the time the marriage 
contract. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits are 
not met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the appellant with the claims.

a. Duty to Notify 

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006 letter sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claim, and of the information it failed to 
provide in a timely fashion, any presumed prejudice has been 
rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same). For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   

In Palor v. Nicholson, the Court found that the VCAA applied 
to the issue of veteran status and that VA must tailor the 
notice to the claimant.  Palor v. Nicholson, 21 Vet. App. 325 
(2007), reconsideration of 21 Vet. App. 202 (2007), See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant was provided with a March 2006 VCAA 
notification letter.  This letter specifically addressed the 
issue of whether the appellant was the Veteran's surviving 
spouse.  This letter, however, was not timely.  See 
Pelegrini, supra.  In addition, the appellant was not 
provided with Dingess compliant notice.

With respect to any deficiency in the content or timing of 
the notice furnished to the appellant, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 891 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  The Board finds 
that the presumption of prejudice raised by the failure to 
provide notice of the Dingess requirements is rebutted.  As 
will be explained below in greater detail, the preponderance 
of the evidence is against the appellant's claim; thus, any 
question as to the appropriate disability rating or effective 
date to be assigned is moot.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board further determines that the RO 
cured the timing defect by providing this complete VCAA 
notice followed by readjudication of the claim, as 
demonstrated by the May 2007 SOC.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  

There is no indication of any relevant evidence that is 
relevant to this appeal that has not been obtained.  A 
medical opinion would not be relevant to the legal issue at 
hand.  It is also pertinent to note that the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to, the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of Veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's 
relationship with the Veteran and no other development is 
warranted because VA is not required to provide assistance if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non-
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).





II. Law and Regulations

 Surviving Spouse
 
In order to succeed in establishing status as a claimant for 
the purposes of entitlement to VA service-connected death 
benefits, the appellant must submit evidence of a valid 
marriage to the Veteran under the laws of the appropriate 
jurisdiction, showing that both she and the Veteran had the 
legal capacity to marry without legal impediment relative to 
the appellee's marriage to the Veteran.  The appellant must 
also meet the criteria of surviving spouse.  See 38 U.S.C.A. 
§ 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

For VA benefit purposes, a "spouse" is a person of the 
opposite sex whose marriage to the Veteran meets the 
requirements of § 3.1(j).  38 C.F.R. § 3.50(a); see also 38 
U.S.C.A. § 101(31).  38 C.F.R. § 3.1(j) defines marriage as a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  

Under the Philippine Civil Code, Chapter 1 states the 
requisites of marriage.  In order for a marriage to be 
solemnized, Article 53 requires that there be legal capacity 
of the contracting parties, their freely given consent, 
authority of the person performing the marriage, and a 
marriage license except in the case of a marriage of 
"exceptional character."  Article 54 provides that any person 
of the required age may contract a marriage if not under any 
of the impediments mentioned in Articles 80 to 84.

Chapter 2 describes different types of marriages that are 
considered marriages of "exceptional character," which by law 
may be solemnized without the obtaining of a marriage 
license.  Article 76 identified one such type of marriage 
that may be solemnized without a license.  This marriage 
requires the parties to be unmarried, have lived together as 
husband and wife for at least five years, and desire to marry 
each other.  The parties are further required to state those 
facts in an affidavit and the official authorized under law 
to solemnize the marriage must state in an affidavit that it 
is his or her opinion that no legal impediment to the 
marriage existed. 

Finally, in order to be recognized as surviving spouse for VA 
death benefit purposes, the appellant must meet the added 
criteria in the definition of surviving spouse under 38 
C.F.R. § 3.50(b).

38 C.F.R. § 3.50(b) defines surviving spouse as, with the 
exception of circumstances culled out under 38 C.F.R. § 3.52, 
as a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and:

(1) Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and

(2) Except as provided in § 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.


III. Analysis

a. Factual Background 

The record contains a copy of a contract of marriage between 
the Veteran and the appellant in October 1978, which was 
performed under Article 76.  On that document the Veteran is 
stated to be a widower, and the appellant is stated to be a 
widow.  The signatures of the Veteran and the appellant are 
clearly shown.  The marriage contract was signed by a priest 
in December 1978.  

The claims file contains a September 1997 certification from 
the Office of the Local Civil Registrar certifying the 
listing of [redacted] (the appellant's prior husband)'s 
February 1972 death in the Register of Death.  This 
certification was issued to Mr. [redacted] at his 
request, but the certification does not show the name of the 
deceased's spouse.  

The claims file also contains a death certificate for 
[redacted] (the Veteran's prior wife).  The 
appellant is listed as the surviving spouse, and the date of 
death is June 1966.

A Death Certificate indicates that the Veteran died in 
February 1986 with the immediate cause listed as senility.

In an April 2006 correspondence, the appellant stated that 
she was unable to submit either the joint affidavit or the 
solemnizing officer's affidavit "since my late husband prior 
to our marriage was lunatic of whom we got only married when 
he should not feel insane once in a blue moon as even 
solemnizing officer did not know his mental disorder."

In the May 2007 Form 9 and correspondence dated August 2006 
and July 2007, the appellant stated that the Veteran was 
"lunatic" prior to their marriage and that he did not have 
the capacity to marry.

b. Discussion

The appellant argues that she should be recognized as the 
Veteran's spouse because she married him out of pity due to 
his mental defect.

The Board concludes that the appellant does not qualify for 
VA death benefits as a "surviving spouse" of the Veteran.  
The undisputed evidence set forth above indicates that the 
appellant has not submitted a copy of a joint affidavit 
showing that she and the Veteran were in a live-in 
relationship as husband and wife for at least five years, and 
that there was no legal impediment for them to marry.  Nor 
has the appellant submitted an affidavit from the solemnizing 
officer indicating that he ascertained the qualifications of 
the parties and found no legal impediment to the marriage.  
The applicable law states that these documents are required 
before exemption from a marriage license may occur.

Insofar as Philippine law does not recognize the validity of 
the marriage between the appellant and the Veteran, the Board 
need not address the added criteria in the definition of 
surviving spouse under 38 C.F.R. § 3.50(b) or the underlying 
claim for death benefits, to include service connection for 
the cause of the veteran's death.


ORDER

The appeal for basic eligibility for VA death benefits, to 
include service connection for cause of death, is denied. 



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


